Matter of Global Liberty Ins. Co. v Coastal Anesthesia Servs., LLC (2016 NY Slip Op 08964)





Matter of Global Liberty Ins. Co. v Coastal Anesthesia Servs., LLC


2016 NY Slip Op 08964


Decided on December 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 29, 2016

Mazzarelli, J.P., Sweeny, Richter, Manzanet-Daniels, Feinman, JJ.


2586N 260649/15

[*1] In re Global Liberty Insurance Co., Petitioner-Appellant,
vCoastal Anesthesia Services, LLC, as Assignee of Lourdes Irizarry, Respondent-Respondent.


The Law Office of Jason Tenenbaum, P.C., Garden City (Jason Tenenbaum of counsel), for appellant.
Russell Friedman & Associates, LLP, Lake Success (Dara C. Goodman of counsel), for respondent.

Order, Supreme Court, Bronx County (Julia I. Rodriguez, J.), entered April 6, 2016, which denied petitioner's application to vacate a master arbitration award entitling respondent to no-fault insurance benefits, and granted respondent's cross motion to confirm the award, unanimously affirmed, with costs.
Petitioner failed to demonstrate the existence of any of the statutory grounds for vacating the Master Arbitrator's award (CPLR 7511[b]). The decision of the Master Arbitrator in affirming the arbitration award had evidentiary support, a rational basis, and was not arbitrary and capricious (see Matter of Petrofsky [Allstate Ins. Co.], 54 NY2d 207, 211 [1981]). The original arbitrator properly acted within her discretionary authority to refuse to entertain any late submissions proffered by petitioner (see 11 NYCRR 65-4.2[b][3]; Matter of Mercury Cas. Co. v Healthmakers Med. Group, P.C., 67 AD3d 1017 [2d Dept 2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 29, 2016
CLERK